Citation Nr: 0309248	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1944 to April 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board initiated evidentiary development of the issue on 
appeal and that the action taken by the Board has been 
accomplished to the extent possible.  However, as will be 
shown more fully below, recent case precedent requires that 
this matter be remanded to the regional office (RO) for its 
initial consideration of the evidence developed by the Board.  


REMAND

As was noted above, the Board determined that further 
evidentiary development was warranted with respect to the 
issue of entitlement to service connection for hypertension, 
and in this regard, the Board obtained a supplemental medical 
opinion from the Department of Veterans Affairs (VA) medical 
examiner who conducted the August 2002 VA hypertension 
examination.  This evidence has not been reviewed by the RO.

During the pendency of this appeal, the United States Court 
of Appeals for the Federal Circuit held in the case of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, 02-7305, and 02-7316 (Fed. Cir. May 1, 2003), 
that evidence developed by the Board must be reviewed by the 
RO unless there is a waiver of this review by the veteran.  
As no such waiver is contained within the record, the Board 
finds that it has no alternative but to remand this case for 
the RO's initial consideration of the April 2003 supplemental 
VA medical opinion.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed under 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002), including written notice of the 
evidence, if any, the appellant is 
expected to provide in support of his 
claim and the evidence, if any, that the 
RO will obtain for the appellant.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for hypertension, based on the review of 
all of the relevant evidence, including 
the April 2003 supplemental VA medical 
opinion.  

3.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




